Name: Commission Regulation (EEC) No 1391/81 of 25 May 1981 altering the export refunds on isoglucose
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 26. 5 . 81 Official Journal of the European Communities No L 140/9 COMMISSION REGULATION (EEC) No 1391/81 of 25 May 1981 altering the export refunds on isoglucose the Commission that the export refunds at present in force should be altered as shown in the Annex to this Regulation, HAS ADOPTED THIS REGULATION : Article 1 THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 1111 /77 of 17 May 1977 laying down common provi ­ sions for isoglucose ('), as last amended by Regulation (EEC) No 387/81 (2), and in particular the second sentence of the third subparagraph of Article 4 (2) and Article 4 (5) thereof, Whereas the refunds on isoglucose were fixed by Regulation (EEC) No 11 55/83 (3), as amended by Regulation (EEC) No 1244/81 (4) ; Whereas it follows from applying the rules, criteria and other provisions contained in Regulation (EEC) No 1155/81 to the information at present available to The export refunds on the products referred to in Article 1 of Regulation (EEC) No 1111 /77, as fixed in the Annex to amended Regulation (EEC) No 1155/81 , are hereby altered to the amounts set out in the Annex hereto. Article 2 This Regulation shall enter into force on 26 May 1981 . This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 25 May 1981 . For the Commission Poul DALSAGER Member of the Commission (') OJ No L 134, 28 . 5. 1977, p. 4. O OJ No L 44, 17 . 2. 1981 , p . 1 . (3) OJ No L 120, 1 . 5. 1981 , p. 35. (*) OJ No L 125, 9 . 5. 1981 , p . 22. No L 140/ 10 Official Journal of the European Communities 26 . 5 . 81 ANNEX to the Commission Regulation of 25 May 1981 altering the export refunds on isoglucose (ECU) CCT heading No Description Refund per 100 kg of dry matter 17.02 Other sugars in solid form ; sugar syrups, not containing added flavouring or colouring matter ; artificial honey, whether or not mixed with natural honey ; caramel : D. Other sugars and syrups : I. Isoglucose 8-23 ( 1 ) 21.07 Food preparations not elsewhere specified or included : F. Flavoured or coloured sugar syrups : III . Isoglucose 8-23 (!) ( ! ) Applicable only to products referred to in Article 3 of Regulation (EEC) No 1469/77.